           Case 1:17-vv-00696-UNJ Document 69 Filed 10/21/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0696V
                                      Filed: July 15, 2019
                                        UNPUBLISHED


    VALERIE MULHOLLAND,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH                                      Influenza (Flu) Vaccine; Shoulder
    AND HUMAN SERVICES,                                      Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 25, 2017, Valerie Mulholland (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that as a result of an
influenza (“flu”) vaccine she received on January 2, 2015 in her left shoulder, she
suffered a left shoulder injury related to vaccine administration (“SIRVA”). Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On February 26, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On July 15, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $77,500.00

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00696-UNJ Document 69 Filed 10/21/19 Page 2 of 4



for pain and suffering. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $77,500.00 (for pain and suffering) in the form
of a check payable to petitioner, Valerie Mulholland. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               Case 1:17-vv-00696-UNJ Document 69 Filed 10/21/19 Page 3 of 4



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

    VALERIE MULHOLLAND,

                           Petitioner,

          v.                                              No. 17-0696V
                                                          Chief Special Master Dorsey (SPU)
    SECRETARY OF HEALTH AND                               ECF
    HUMAN SERVICES,

                           Respondent.

                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On February 26, 2018, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(“SIRVA”) injury. The Chief Special Master’s Ruling on Entitlement, adopting respondent’s

recommendation, was issued the same day, on February 26, 2018.

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$77,500.00 for pain and suffering. This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $77,500.00 in the form of a check payable to petitioner. 2

Petitioner agrees.


1
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.
2
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.


                                                    1
         Case 1:17-vv-00696-UNJ Document 69 Filed 10/21/19 Page 4 of 4



                                           Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           CATHARINE E. REEVES
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           ALEXIS B. BABCOCK
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           /s/ Adriana Teitel
                                           ADRIANA TEITEL
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146, Benjamin Franklin Station
                                           Washington, DC 20044-0146
                                           Tel: (202) 616-3677


Dated: July 15, 2019




                                       2
